Citation Nr: 1527183	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to October 1970, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2014 the Veteran testified before the undersigned sitting at the RO.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU due to his service-connected post-traumatic stress disorder (PTSD), currently rated 70 percent disabling.  Service connection is not in effect for any other disability.  For the following reasons, the Board finds a remand is necessary to adjudicate the claim.

In September 2012, the Veteran was provided with a VA examination to address the question of whether his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  However, the resulting opinion is equivocal in nature.  The examiner opined that it is less likely than not that the PTSD causes an inability to secure and maintain substantially gainful employment, but simultaneously found that "whether he is unable to work due to symptoms of PTSD is unclear."  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a new examination is needed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, a review of the record shows that the Veteran has been diagnosed with alcohol dependence.  It is also noted that on examination in 2012 the Veteran stated that he has been depressed "for years" and he drank heavily to suppress those feelings.  When he was on the job, he drank whiskey daily to avoid having to deal with a co-worker who had been bothering him for the past 6 months.  The Veteran stated that he was laid off because of his inability to get along with his co-worker.  

Indeed service connection for alcohol abuse is precluded for primary alcohol disabilities and for secondary disabilities that result from primary alcohol abuse.  However, service connection is not precluded if alcohol abuse is secondary to a service-connected disability, such as if a Veteran has, as an example, PTSD and used alcohol and/or drugs to self-medicate.  See generally Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Given the Veteran's assertions, the issue of entitlement to service connection for alcohol abuse should be adjudicated.  Additionally, this matter is inextricably intertwined with the Veteran's claim for entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his PTSD symptoms and their impact on his ability to work.  Provide an appropriate amount of time to submit this lay evidence.

2.  Schedule the Veteran for an appropriate VA examination.  The claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

* Whether it is at least as likely as not that the Veteran's depression is a separate and distinct disorder from the Veteran's PTSD, or part and parcel of the PTSD?

* Whether it is at least as likely as not that the Veteran's alcohol dependence is secondary to the service-connected PTSD, or if found to be a separate and distinct disorder, the Veteran's depression?

* Whether it is at least as likely as not that the Veteran is unable to work solely due to his service-connected PTSD and any other service-connected disability.  If possible, the examination should be conducted by a vocational rehabilitation specialist.  

* The examiner should opine as to whether, considering the Veteran's education and work experience but without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disability (or disabilities) renders (render) him unable to secure or follow a substantially gainful occupation.  

* All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

3.  After adjudicating whether the Veteran's alcohol dependence is secondary to any service-connected disability/disabilities, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

